DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the claims objections as well as the amendments, see Applicant’s Remarks (pages 1-10, filed 10/13/2022), with respect to claims 1-24, with claims 3-4 and 6 being cancelled and claims 21-24 being newly added, have been fully considered. The cancelled claims 3-4 and 6 have been acknowledge; therefore, the objections of claims 3 and 6 have been withdrawn. The amended claim 9 overcame the previously presented claim objection. The newly added claims have been acknowledged and entered by the examiner. The amended claims 1 and 7-8 overcame the previously presented rejections under 35 USC §112 (b); therefore, the rejections of claims 1-16 under 35 USC §112 (b) have been withdrawn. The amended claims 1-2, 5, 7-10, 15-18 and 20 have been acknowledged by the Examiner. The amended, independent claims 1, 17 and 20 overcame the 35 U.S.C. §102(a)(1) and the 35 U.S.C. §103 rejections as anticipated by the prior art of record, previously presented in the Office Action filed on 07/13/2022. Therefore, these rejections are withdrawn, as well as the rejections of the dependent claims 2, 5, 7-16 and 18-19. However, the Examiner introduces new grounds of rejection relying on the prior art of record. Upon careful consideration, new grounds of rejection for claims 1-2, 5, 7-24 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

Regarding claims 1, 17 and 20; the Applicant traverses that the amended claims overcome the previously presented rejection under 35 U.S.C. §102(a)(1) as being anticipated by Robichaud (US 20150335401 A1); this traversal is found persuasive. However, new grounds of rejection under 35 U.S.C. 103, based on the prior art of record, are defended by the Examiner in this Office Action. The applicant also traverses that one of ordinary skills in the art would not have reasons to combine the teachings of the prior art of record: Robichaud, Heo (KR 20120003628 A) and Ellison (US 6695616 B2); or would not have reasonable expectations of success when the prior arts are combined. The Examiner disagrees with these Applicants assessments. The Examiner note that Robichaud, Heo and Ellison are analogous to the claimed invention, since they all are directed to dental implant systems. The Examiner further notes that teaching, suggestion, or motivation for modifying the structures of the components of a primary reference with the teachings of structures in a secondary reference are not required or necessary to make it obvious to a person of skill in the art as it doesn’t need to be explicitly stated in the prior art relied on; since the reasons or motivations to combine prior arts could be found in the disclosure of different prior arts of record, as well as being reasoned from knowledge generally available to one of ordinary skill in the art. Please see MPEP 2144. For instance, it would have been obvious to one of ordinary skills in the art to have modified Robichaud’s teachings of a collar (52), disposed at the bottom of the prosthesis engagement member (32), with the teachings of Ellison’s collar (22), disposed on an abutment, having an angled bottom edge; since such modification would allow a desired positioning of a dental prosthesis once engaged with an angled abutment (col 2, line 67). The Examiner reaerates that the modified structure would be Robichaud’s collar (52) which would become an angled collar as taught by Ellison’s collar (22). Please see Robichaud figure 11 and Ellison Figure 5. Finally, with respect to the Applicant’s remarks that the prior art of record does not teach “invention accomplishes parallelism by creating angulated options (0-15 degrees) using the secondary component, the dental prosthesis engagement member, being the dental prosthesis engagement member that brings the stacked components to parallel relative to other implant systems implanted within a patient's mouth.” (Remarks page 4); the Examiner points out that the combination of the prior art of record would teach the necessary structure to reject the limitations in claim 16 and 20 related to achieving parallelism by implementing an angled collar, as would be the case of the modified collar (Robichaud: 57) with the teachings of an angled collar (Ellison: 24). 

Regarding Applicant’s arguments (Applicant’s Remarks, page 9-10) about Ellison not teaching a second component dental prosthesis engagement member comprising an dental prosthesis having angled bottom edge relative to a first abutment surface for which the dental prosthesis engagement member sits thereon, wherein the dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees, wherein the degree of angulation is chosen to provide angulation correction to the primary abutment; the Examiner agrees with the previous stamens. 

 However, the Examiner notes that Ellison teaches a collar (22) having an angled edge, used to provide a limited angle correction e.g. 5 or 11 degrees. The Examiner further notes that only the structure of Ellison’s collar 22 is being used to modify Robichaud’s disclosure. Therefore, it would have been obvious to one of ordinary skills in the art to modify the bottom edge (52) of Robichaud’s prosthesis engagement member (32) with the structure of Ellison’s collar (22) (please see the analysis in Robichaud/Ellison’s Figure below); since such modification would create a dental engagement member providing the necessary limited angle correction to bring a prosthesis engagement member to parallel, or near parallel position, with respect to others dental implant systems; when the prosthesis engagement member is placed over an angled abutment. 





    PNG
    media_image1.png
    572
    1572
    media_image1.png
    Greyscale

Robichaud/Ellison’s Figure. 

Applicant further argues that Robichaud teaches away from using the secondary component to modify angulation. The examiner disagrees with this statement. The Examiner notes that even though Robichaud fails to teach a prosthesis engagement member providing angular corrections, modifying this structure with the teachings of Ellison’s collar constitutes an obvious enhancement, in order to bring the prosthesis engagement member to a parallel position with respect to other dental implant systems.   

The Affidavit under 37 CFR 1.132 filed on 10/13/2022 is insufficient to overcome the rejection of claims 1-2,5 and 7-24 based upon the prior art of record as set forth in the last Office action and/or in the present Office action because: 

 The arguments provided in the Affidavit do not address the combination of the prior art of record as a whole. Also, even though Robichaud teaches a prosthesis engagement member having a straight bottom surface, it would have been obvious to modify this structure with the teachings of Ellison’s collar, in order to create a prosthesis engagement member having angular correction to achieve a parallel position with respect to other dental implant systems. Please see Robichaud/Ellison’s Figure above. Additionally, The Examiner notes that the declaration does not address the combination currently relied on.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“locking members” in claim 9. 

Based on a review of the specifications, it appears that “locking members” refers to a clocking mechanism provided as a male clocking slot 84 and a female clocking slot 54 as described in Figure 4; [0044] and [0046]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 2, 12, 20 ,21-22 and 24 are objected to because of the following informalities:  
Claim 2 reads “further inducing”, it should read “further comprising”. 
Claim 12 reads “wherein said retention sleeve made of a flexible material is nylon”, it should read “wherein said retention sleeve made of a flexible material; the flexible material is nylon”.
Claim 20 reads “said second end longitudinal axis”, it should read “said second longitudinal axis”. 
Claims 21-22 recites the limitation “said primary abutment”; it should read “said first abutment” 
Claim 24 reads “wherein said one or more one or more dental prosthesis engagement members”, it should read “wherein said one or more dental prosthesis engagement members”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, and 7-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 15, 17 and 20 positively recite “first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees”. There is no disclosed embodiment of the claimed invention, either in the specification or the drawings where an abutment includes the aforementioned components together creating an angle of intersection of up to 60 degrees. For instance, the specification discloses “The primary or first abutment main body 42 may be modified so that the angle 60 formed by the intersection of the second end center plane or longitudinal axis 56 and the first end body center plane or longitudinal axis 58 is between greater than zero degrees and less than 45 degrees, between zero degrees and thirty degrees, preferably between two degrees and thirty degrees, and even more preferably zero degrees, six degrees, ten degrees, fourteen degrees, seventeen degrees, twenty-two degrees, twenty-six degrees, or thirty degrees ([0041]). It is clear that the specifications support the limitations originally claimed, regarding the angle of intersection between zero degrees and thirty degrees, but it fails to support the newly added limitations. The Examiner notes that figure 8 has a number 60 representing an angle between axis 56 and 58, but this said number 60 is just a referral number denoting the angle as a component of the claimed invention and not a measurement or size of the angle, as disclosed in ([0041]). 
  
Claims 2, 5, 7-16 and 21-23 are rejected by virtue of their dependency on claims 1. 
Claims 18-19 and 24 are rejected by virtue of their dependency on claims 17. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	 Claims 1 and 23 recite the limitation “a first abutment surface”; it is unclear what surface is claimed by this phrase. It is unclear if the top surface or the lateral surface or the bottom surface of the abutment is being claimed. Therefore, the scope of the claim is indefinite. 

Claims 2, 5, 7-16 and 21-23 are rejected by virtue of their dependency on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 7-8, 17-19 and 24 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 2, 4 and 6 (via claims 1-6) of U.S. Patent Application No. 17/463,723, hereafter, co-pending application. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

It is clear that all the elements of claims 1-2, 5, 7-8, 17-19 and 24 in the immediate application are found in claims 1-6 of the co-pending application. The claims are not identical; however, the dental implant system, cited in the immediate application, comprising an implant, an abutment, a prosthesis engagement member and a housing assembly; would have been obvious over the dental implant system cited in the co-pending application. The difference between the claims of the immediate application and the claims of the co-application lies in the fact that the co-application’s claims include many more elements and is thus much more specific. Thus, the invention of the co-application is in effect a “species” of the “generic” invention of the immediate application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the claims in the immediate application are anticipated by the claims of the co-pending application, therefore, the immediate application is not patentably distinct from the claims of the co-pending application. Claims 1-2, 5, 7-8, 17-19 and 24 in the immediate application have been analyzed and rejected with respect to claims 1-6 in the co-pending application.

The instant application reads on the co-pending application based on the underline portion. Please see the double patenting analysis in the table below. 

Instant Application (16/930,443)
Co-pending application (17/463,723)
Claim 1 is rejected with respect to claim 6 of the co-pending application. 
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 1
A dental implant system comprising: a first abutment configured to be secured to a dental implant at one end and to a dental prosthesis engagement member at another end; a dental prosthesis engagement member dental prosthesis configured to position said dental prosthesis engagement member on said first abutment at a particular angle; and a housing assembly comprising an inner member and an outer member, said inner member having a first open end and a second open end and configured to secure to said dental prosthesis engagement member.
Claim 2
further including a dental implant body configured to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant body comprising a first end configured to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 3
wherein said first abutment comprises a first end configured to receive and secure to at least a portion of said dental prosthesis engagement member, a first end body having a center plane, and a second end body configured to receive and secure to at least a portion of said dental implant body first end and having an independent center plane, and a main body therebetween; said first abutment second end center plane is oriented to intersect said first end body center plane at an angle.
Claim 4
wherein said angle is between zero degrees and thirty degrees
Claim 5
wherein said dental prosthesis engagement member further includes a top surface, a collar having a bottom edge, and a dental prosthesis engagement member main body, wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system.
Claim 6
wherein said angle may be any value between zero and fifteen degrees.
Claim 2 is rejected with respect to claim 2 of the co-pending application.
Claim 2
further inducing a dental implant constructed and arranged to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant comprising a first end constructed and arranged to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 2
further including a dental implant body configured to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant body comprising a first end configured to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 5 is rejected with respect to claim 4 of the co-pending application.
Claim 5
wherein said first longitudinal axis and said second longitudinal axis intersecting angle is zero degrees, seventeen degrees, or thirty degrees.
Claim 4
wherein said angle is between zero degrees and thirty degrees

Claim 7 is rejected with respect to claim 5 of the co-pending application.
Claim 7
wherein said dental prosthesis engagement member bottom end comprises an angled surface.
Claim 5
wherein said dental prosthesis engagement member further includes a top surface, a collar having a bottom edge, and a dental prosthesis engagement member main body, wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system.
Claim 8 is rejected with respect to claim 6 of the co-pending application.
Claim 8 
wherein said bottom surface is angled relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees.
Claim 6
wherein said angle may be any value between zero and fifteen degrees.

Claim 17 is rejected with respect to claim 6 of the co-pending application.
Claim 17
A dental implant kit comprising: one or more abutments comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; one or more dental prosthesis engagement members constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees; and one or more housing assemblies comprising an inner member and an outer member, said inner member constructed and arranged 
Claim 1
A dental implant system comprising: a first abutment configured to be secured to a dental implant at one end and to a dental prosthesis engagement member at another end; a dental prosthesis engagement member dental prosthesis configured to position said dental prosthesis engagement member on said first abutment at a particular angle; and a housing assembly comprising an inner member and an outer member, said inner member having a first open end and a second open end and configured to secure to said dental prosthesis engagement member.
Claim 2
further including a dental implant body configured to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant body comprising a first end configured to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 3
wherein said first abutment comprises a first end configured to receive and secure to at least a portion of said dental prosthesis engagement member, a first end body having a center plane, and a second end body configured to receive and secure to at least a portion of said dental implant body first end and having an independent center plane, and a main body therebetween; said first abutment second end center plane is oriented to intersect said first end body center plane at an angle.
Claim 4
wherein said angle is between zero degrees and thirty degrees
Claim 5
wherein said dental prosthesis engagement member further includes a top surface, a collar having a bottom edge, and a dental prosthesis engagement member main body, wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system.
Claim 6
wherein said angle may be any value between zero and fifteen degrees.
Claim 18 is rejected with respect to claim 2 of the co-pending application.
Claim 18
further including one or more dental implants
Claim 2
further including a dental implant body configured to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant body comprising a first end configured to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.

Claim 19 is rejected with respect to claim 4 of the co-pending application.
Claim 19 
wherein said one or more abutments include angles of intersection of zero degrees, seventeen degrees, thirty degrees, or combinations thereof.
Claim 4
wherein said angle is between zero degrees and thirty degrees

Claim 24 is rejected with respect to claims 6 of the co-pending application.
Claim 24
wherein said one or more one or more dental prosthesis engagement members comprise an angled bottom surface, said surface angled relative to a first abutment surface for which said dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees.
Claim 5
wherein said dental prosthesis engagement member further includes a top surface, a collar having a bottom edge, and a dental prosthesis engagement member main body, wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system.
Claim 6
wherein said angle may be any value between zero and fifteen degrees.



Claims 9 and 22 are rejected on the ground of provisional non-statutory double patenting as being unpatentable over claim 6 of the co-pending application; further in view of Robichaud. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 9 and 22 of the immediate application depends from claim 1. It is clear that all the elements of claims 1 in the immediate application are found in claim 6 of the co-pending application, as analyzed in the table above. The claims are not identical; however, the dental implant system, cited in the immediate application, comprising an implant, an abutment, a prosthesis engagement member and a housing assembly; would have been obvious over the dental implant system cited in the co-pending application. 

The difference between claims 9 and 22 of the immediate application and the claims of the co-application lies in the fact that said claim 9 recites “wherein said dental prosthesis engagement member and said first abutment are secured together using complimentary locking members” and claim 22 recites “wherein said primary abutment is secured to said dental implant via a screw”, which are limitations not found in the claims of the co-pending application. However, Robichaud teaches “wherein said dental prosthesis engagement member (Robichaud: 32) and said first abutment (Robichaud: 30) are secured together using complimentary locking members”; since Robichaud discloses a dental prosthesis engagement member and an abutment secured together using threaded mechanism (Figure 3, members 32 and 30; [0054]). Also, Robichaud discloses “wherein said primary abutment is secured to said dental implant via a screw” (Robichaud: [0050]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the co-pending application to include the teachings of Robichaud regarding the locking mechanism between the prosthesis engagement member and the abutment using a threaded mechanism and regarding an abutment being secured to a dental implant via a screw; since such modifications would guarantee a secure connection between the abutment and the prosthesis engagement member, and would guarantee a secure connection between the abutment and the implant. The Examiner notes that these modifications are a case of “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (Please see MPEP 2143).    

Claim 21 is rejected on the ground of provisional non-statutory double patenting as being unpatentable over claim 6 of the co-pending application; further in view of von Malottki (US 20130084541 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

The difference between claim 21 of the immediate application and the claims of the co-application lies in the fact that said claim 21 recites “wherein said dental prosthesis engagement member is secured to said primary abutment via a screw”, which are limitations not found in the claims of the co-pending application. However, von Malottki teaches an implant system comprising prosthesis engagement member (26), an abutment (136) and an implant (8). Also, von Malottki teaches the prosthesis engagement member (26) being secure to the abutment (136) by fastening the screw (132) (Fig. 2, members 26, 136, 8 and 132; [0041]). Therefore, von Malottki teaches “wherein said dental prosthesis engagement member is secured to said primary abutment via a screw”. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the co-pending application to include the teachings of von Malottki regarding the prosthesis engagement member being secured to said the abutment via a screw; since such modifications would guarantee a secure connection between the abutment and the prosthesis engagement member; being this a case of “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (Please see MPEP 2143).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud in view of Heo; further in view of Ellison.

Regarding claim 1, Robichaud teaches “A dental implant system (Abstract) comprising: a first abutment (30) comprising a main body (43) constructed and arranged to engage with and secure to a dental prosthesis engagement member (32) at a first end and (38) to a dental implant (22) fixed in a person's mouth at a second end (36)” (Figures 1-4, members 30, 43, 32, 38, and 22; [0045]). Robichaud teaches “a dental prosthesis engagement member (32), constructed and arranged to engage with and secure to said first abutment (30), said dental prosthesis engagement member (32) comprising an upper end (Examiner Figure 1/Robichaud Figure 11), a bottom end (52), a main body therebetween”. Also, Robichaud teaches “a housing assembly (25) comprising an inner member (60) and an outer member (62), said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member (32) (Figure 3, members 25, 60 and 62; [0056]). Robichaud teaches “said main body (43) having a first longitudinal axis (44) and a second longitudinal axis (46), said first longitudinal axis intersecting said second longitudinal axis at an angle”; since figure 7 shows the axis of the abutment (30) intercepting each other at an angle. Robichaud teaches prosthesis engagement member (32) having a collar (52)” (Figure 11, member 52). Additionally, Robichaud teaches a longitudinal axis (57), wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment. However, Robichaud fails to disclose the rest of the limitations as claimed. 

On the other hand, Heo teaches an abutment that could be constructed with a crossing angle (α1) between 1 and 30 degrees, measured from a first longitudinal axis (II), being the central axis of the upper part of the abutment and second longitudinal axis (I), being the central axis of an implant (Figure 2, member α1; [0039]) so the implant is not visible above the gum and enables better coupling of implant and abutment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud’s first abutment second end center plane angle with Heo’s angle between zero degrees and thirty degrees” (Heo: Figure 2, member α1; [0039]) since such modification would have provided better installation and better coupling between parts. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (please, see MPEP 2144.05).

Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud/Heo’s collar with the angled bottom edge from Ellison since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  

By taking the combined teachings of Robichaud/Heo and Ellison, as a whole, Robichaud/Heo/Ellison teaches “said main body (Robichaud: 43) having a first longitudinal axis (Robichaud: 44) and a second longitudinal axis ()Robichaud: 46, said first longitudinal axis intersecting said second longitudinal axis at an angle (Heo: crossing angle (α1) between 1 and 30 degrees) of between 0 degrees and 60 degree” and “a longitudinal axis (Robichaud: 57), wherein when seated with said first abutment (Robichaud: 30), said dental prosthesis engagement member (Robichaud: 32) longitudinal axis (Robichaud: 57) is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees. The Examiner notes that a prima facia case of obviousness is present when a prior art of record discloses a limitation that falls inside a claimed range.  

    PNG
    media_image2.png
    558
    521
    media_image2.png
    Greyscale










[AltContent: textbox (Figure 1. Examiner Figure 1/Robichaud Figure 11.)]


As per claim 2, Robichaud/Heo/Ellison teaches “a dental implant (Robichaud: 22) constructed and arranged to be insertable and securable into an anatomical structure of an individual's mouth (Figure 5, member 22; [0044]), said dental implant comprising a first end (Examiner Figure 1/ Robichaud Figure 4) constructed and arranged to secure to said first abutment (Robichaud: 30), an opposing second end (Examiner Figure 1/ Robichaud Figure 4) implantable to said anatomical structure of an individual's mouth, and an elongated body (Robichaud: 26) separating said first end and said second end” (Figures 4 and Examiner Figure 1/ Robichaud Figure 4, members 22 and 26; [0043]). 



    PNG
    media_image3.png
    614
    665
    media_image3.png
    Greyscale







[AltContent: textbox (Figure 2. Examiner Figure 2/Robichaud Figure 4.)]

As per claim 5, Robichaud/Heo/Ellison teaches “wherein said first longitudinal axis and said second longitudinal axis intersecting angle is zero degrees, seventeen degrees, or thirty degrees”; since Heo teaches the first and second axis intercepting each other and forming an angle between 1 to 30 degrees (Figure 2, member α1; [0039]). Please see the above rejection of claim 1.

As per claim 7 and 8, Robichaud/Heo/Ellison teaches the limitations as claimed; since Robichaud teaches said dental prosthesis engagement member (32), having a bottom end (collar 52) and Ellison teaches a collar (22) comprising an angled surface which could be set, for instance, at 5 or 11 degrees. Therefore, the combined teachings of Robichaud, Heo, and Ellison, as a whole discloses “wherein said dental prosthesis engagement member (Robichaud: 32) bottom end comprises an angled surface (Ellison: collar 22)”. Also, Robichaud/Heo/Ellison teaches “wherein said bottom surface is angled relative to a first abutment surface for which said dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees”; since Robichaud’s collar 52 as modified by the teachings of an angled collar (Ellison 22) would be angled relative to a first abutment (Robichaud: 30) surface for which said dental prosthesis engagement member (Robichaud: 32) sits thereon; for instance, at 5 or 11 degrees, which are angles inside the claimed range. 

Regarding claim 9, Robichaud/Heo/Ellison discloses “wherein said dental prosthesis engagement member (Robichaud: 32) and said first abutment (Robichaud: 30) are secured together using complimentary locking members”; since Robichaud discloses a dental prosthesis engagement member and an abutment secured together using a threaded mechanism (Figure 3, members 32 and 30; [0054]).

Regarding claim 10, Robichaud/Heo/Ellison discloses “wherein said housing assembly (Robichaud: 25) inner member (Robichaud: 60) and said housing assembly outer member (Robichaud: 62) are secured together via frictional fit”; since Robichaud discloses an inner member (60) capable of being inserted into an outer member (62), being securely held in a superposed manner (Figure 3, members 25, 60 and 62; [0056]). 

Regarding claim 11, Robichaud/Heo/Ellison discloses “wherein said housing assembly (Robichaud: 25) inner member (Robichaud: 60) is a retention sleeve made of a flexible material”; since Robichaud discloses an inner member, being a retention sleeve (60), which could be made of a synthetic polymer such as, nylon (Figure 3, members 25 and 60; [0056]). 

Regarding claim 12, Robichaud/Heo/Ellison discloses “wherein said retention sleeve made of a flexible material is nylon” (Robichaud: 0056]).

Regarding claim 13, Robichaud/Heo/Ellison discloses “wherein said housing (Robichaud: 25) assembly inner member (Robichaud: 60) secures to said dental prosthesis engagement member (Robichaud: 32) via frictional fit or without a screw”; since Robichaud discloses an inner member (60) with peripheral protrusions that aligns to peripheral recesses on a main body (50)  of the dental prosthesis engagement member (32)” (Figure 1, members 25, 60, 32 and 50; [0057]).

Regarding claim 14, Robichaud/Heo/Ellison discloses “wherein said dental prosthesis engagement member (Robichaud: 32) comprises a small depression or a concave circumferential donut shaped recess (Robichaud: 58) sized and shaped to engage with an inner member (Robichaud: 60) dental prosthesis securing member (Robichaud: 86)” (Figure 1, members 32, 58, 60 and 86; [0057]).


Regarding claim 15, Robichaud/Heo/Ellison discloses “further including a second dental implant system”; since Robichaud discloses a plurality of implant systems comprising a dental prosthesis engagement member, an abutment and a dental implant, as shown in figures 5, 9, 13-14 and 16 ([0038]). Robichaud/Heo/Ellison discloses “said second dental implant system comprising: a second abutment (Robichaud: 30) comprising a main body (Robichaud: 43) constructed and arranged to engage with and secure to a second dental prosthesis engagement member (Robichaud: 32) at a first end (Robichaud: 38) and to a second dental implant (Robichaud: 22) fixed in a person's mouth at a second end (Robichaud: 36), said main body (Robichaud 43) having a first longitudinal axis (Robichaud: 44) and a second longitudinal axis (Robichaud: 46), said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees”; since Robichaud figure 7 shows the axis of the abutment (30) intercepting each other at an angle and Heo discloses angle (α1) between 1 and 30 degrees, measured from a first longitudinal axis (II), being the central axis of the upper part of the abutment and second longitudinal axis (I), being the central axis of an implant (Figure 2, member α1; [0039]). Robichaud/Heo/Ellison discloses “a second prosthesis engagement member (Robichaud 32) constructed and arranged to engage with and secure to said second abutment (30), said second dental prosthesis engagement member comprising an upper end (Examiner Figure 1/Robichaud Figure 11), a bottom end (52), a main body therebetween (Examiner Figure 1/Robichaud Figure 11), and a longitudinal axis (57)”. Also, Robichaud/Heo/Ellison discloses “wherein when seated with said second abutment (Robichaud: 30), said second dental prosthesis engagement member (Robichaud: 32) longitudinal axis (Robichaud: 57) is oriented at an angle relative to a second abutment surface for which said second dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees. Additionally, Robichaud/Heo/Ellison discloses “a second housing assembly (Robichaud: 25) comprising an inner member (Robichaud: 60) and an outer member (Robichaud: 62), said inner member constructed and arranged to engage with and secure to said second dental prosthesis engagement member (Robichaud: 32) (Figure 3, members 25, 60 and 62; [0056]).

Regarding claim 16, Robichaud/Heo/Ellison discloses “wherein said first implant system and said second implant system are oriented relative to each other in a parallel manner”; since Robichaud teaches a plurality of implant systems arranged parallel to one another (Figure 14; [0060]).

Regarding claim 17, Robichaud teaches “A dental implant kit”; since Robichaud discloses a plurality of dental implant systems (Figures 5, 9, 13-14 and 16; Abstract). Robichaud teaches “comprising one or more abutments (30) comprising a main body (43) constructed and arranged to engage with and secure to a dental prosthesis engagement member (32) at a first end (38) and to a dental implant (22) fixed in a person's mouth at a second end (36), said main body having a first longitudinal axis (44) and a second longitudinal axis (46)” (Figures 1-4, members 30, 43, 32, 38, and 22; [0045] – [0052]). Also, Robichaud teaches “said first longitudinal axis (44) intersecting said second longitudinal axis (46) at an angle”; as shown in figure 7. Robichaud teaches “one or more dental prosthesis engagement members (32) constructed and arranged to engage with and secure to said first abutment (30), said dental prosthesis engagement member comprising an upper end (Examiner Figure 1/Robichaud Figure 11), a bottom end (52), a main body therebetween (Examiner Figure 1/Robichaud Figure 11), and a longitudinal axis (57) (Figure 11, members 32, 52 and 57; [0054]). Additionally, Robichaud discloses “wherein when seated with said first abutment (30), said dental prosthesis engagement member (32) longitudinal axis (57) is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon”; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment. Robichaud discloses “one or more housing assemblies (25) comprising an inner member (60) and an outer member (62), said inner member constructed and arranged to engage or secure to said one or more dental prosthesis engagement members (32)” (Figure 3, members 25, 60 and 62; [0056]). However, Robichaud fails to disclose the rest of the limitations as claimed. 

On the other hand, Heo teaches an abutment that could be constructed with a crossing angle (α1) between 1 and 30 degrees, measured from a first longitudinal axis (II), being the central axis of the upper part of the abutment and second longitudinal axis (I), being the central axis of an implant (Figure 2, member α1; [0039]) so the implant is not visible above the gum and enables better coupling of implant and abutment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud’s first abutment second end center plane angle with Heo’s angle between zero degrees and thirty degrees” (Heo: Figure 2, member α1; [0039]) since such modification would have provided better installation and better coupling between parts. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (please, see MPEP 2144.05).

Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud/Heo’s collar with the angled bottom edge from Ellison since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  

By taking the combined teachings of Robichaud/Heo and Ellison, as a whole, Robichaud/Heo/Ellison teaches “said main body (Robichaud: 43) having a first longitudinal axis (Robichaud: 44) and a second longitudinal axis (Robichaud: 46), said first longitudinal axis intersecting said second longitudinal axis at an angle (Heo: crossing angle (α1) between 1 and 30 degrees) of between 0 degrees and 60 degree” and “a longitudinal axis (Robichaud: 57), wherein when seated with said first abutment (Robichaud: 30), said dental prosthesis engagement member (Robichaud: 32) longitudinal axis (Robichaud: 57) is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees. The Examiner notes that a prima facia case of obviousness is present when a prior art of record discloses a limitation that falls inside a claimed range.  

Regarding claim 18, Robichaud/Heo/Ellison discloses “further including one or more dental implants”; since Robichaud teaches a plurality of dental implants (Figure 5). 

Regarding claim 19, Robichaud/Heo/Ellison discloses “wherein said one or more abutments include angles of intersection of zero degrees, seventeen degrees, thirty degrees, or combinations thereof”; since Heo teaches angles of interceptions between 1 to 30 degrees ([0039]).

Regarding claim 20, Robichaud discloses “A method of implanting a dental implant system” (Figure 6, 8, 3 and 15; [0006] and [0053] - [0057]). Robichaud discloses “securing to a dental implant body (22), a first abutment (30) ([0045]) comprising a main body (43) constructed and arranged to engage with and secure to a dental prosthesis engagement member (32) at a first end (38) ([0049]) and to said dental implant at a second end (36), said main body having a first longitudinal axis (44) and a second longitudinal axis (46), said first longitudinal axis (44) intersecting  said second end longitudinal axis (46) at an angle” (Figure 6 and 7, members 32, 30, 38, 44, 36, 22, 26, 46 and 43’ [0052]). Robichaud discloses “securing a dental prosthesis engagement member (32) to said first abutment (30) (Figure 6, 8, 3 and 15; [0006] and [0053]), said dental prosthesis engagement member (32) constructed and arranged to engage with and secure to said first abutment” (30) (Figure 3; [0054]). Robichaud discloses “said dental prosthesis engagement member (32) comprising an upper surface (Examiner Figure 1/Robichaud Figure 11), a bottom surface (52), a main body therebetween, and a longitudinal axis (57), wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon”; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment (Figures 1-3; [0054]). Additionally, Robichaud “teaches securing one or more portions of a housing (25) assembly to said dental prosthesis engagement member (32), said housing assembly (25) comprising an inner member (60) and an outer member (62), said inner member configured to secure to said dental prosthesis engagement member (Figure 1; [0056]). However, Robichaud fails to disclose the rest of the limitations as claimed. 

 On the other hand, Heo teaches an abutment that could be constructed with a crossing angle (α1) between 1 and 30 degrees, measured from a first longitudinal axis (II), being the central axis of the upper part of the abutment and second longitudinal axis (I), being the central axis of an implant (Figure 2, member α1; [0039]) so the implant is not visible above the gum and enables better coupling of implant and abutment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud’s first abutment second end center plane angle with Heo’s angle between zero degrees and thirty degrees” (Heo: Figure 2, member α1; [0039]) since such modification would have provided better installation and better coupling between parts. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (please, see MPEP 2144.05).

Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud/Heo’s collar with the angled bottom edge from Ellison since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  

By taking the combined teachings of Robichaud/Heo and Ellison, as a whole, Robichaud/Heo/Ellison teaches “said main body (Robichaud: 43) having a first longitudinal axis (Robichaud: 44) and a second longitudinal axis (Robichaud: 46), said first longitudinal axis intersecting said second longitudinal axis at an angle (Heo: crossing angle (α1) between 1 and 30 degrees) of between 0 degrees and 60 degree” and “a longitudinal axis (Robichaud: 57), wherein when seated with said first abutment (Robichaud: 30), said dental prosthesis engagement member (Robichaud: 32) longitudinal axis (Robichaud: 57) is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees. The Examiner notes that a prima facia case of obviousness is present when a prior art of record discloses a limitation that falls inside a claimed range. Also, Robichaud/Heo and Ellison discloses “wherein said angle of orientation of said dental prosthesis engagement member longitudinal axis is chosen based on a degree of angle correction required to place said dental implant system in a parallel or near parallel relationship”; since Ellison discloses that the angle of orientation of the angled collar would be selected based on which angle would provide a desired positioning of the prosthesis (col 2, lines 60-67). 

Regarding claim 22, Robichaud/Heo/Ellison discloses “wherein said primary abutment (Robichaud: 30) is secured to said dental implant (Robichaud: 22) via a screw (Robichaud: [0050]).

Regarding claims 23-24, Robichaud/Heo/Ellison discloses “wherein said second dental prosthesis engagement member (Robichaud: 32) comprises an angled bottom surface (angled collar 22, disclosed by Ellison), said surface is angled relative to a first abutment (30) surface for which said dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees (Ellison Figure 5, member 22; col 6, lines 5-15)”.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robichaud/Heo/Ellison in view of von Malottki.

Regarding claim 21, Robichaud/Heo/Ellison fails to disclose the limitations as claimed. However, von Malottki teaches a dental implant system for fastening a blocked, detachable dental prosthesis in a patient's jaw (Abstarct).  von Malottki teaches an implant system comprising prosthesis engagement member (26), an abutment (136) and an implant (8). Also, von Malottki teaches the prosthesis engagement member (26) being secure to the abutment (136) by fastening the screw (132) (Fig. 2, members 26, 136, 8 and 132; [0041]). Therefore, von Malottki teaches “wherein said dental prosthesis engagement member is secured to said primary abutment via a screw”. 

Robichaud/Heo/Ellison and von Malottki are analogous to the claimed imvention because they all are directed to dental implant systems. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Robichaud/Heo/Ellison with the teachings of von Malottki regarding securing the dental prosthesis engagement member to said primary abutment via a screw; since such modification would just a case of “Simple substitution of one known element for another to obtain predictable results”; please see MPEP 2143. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772